                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                       )
  ex rel. LEANN MARSHALL, and                     )
  LEANN MARSHALL, INDIVIDUALLY,                   )
                                                  )
        Plaintiffs/Relators,                      )
                                                  )     No. 3:17-CV-96
  v.                                              )
                                                  )     Judge Collier
                                                  )
  UNIVERSITY OF TN MEDICAL CENTER HOME            )
  CARE SERVICES, LLC, and LHC GROUP, INC.,        )
                                                  )
        Defendants.                               )
  _______________________________________________________________________


  UNITED STATES OF AMERICA ex rel.                            )
  VIB PARTNERS,                                               )
                                                              )
         Plaintiff/Relator,                                   )
                                                              )       No. 3:19-CV-84
  v.                                                          )
                                                              )       Judge Collier
  LHC GROUP, INC.,                                            )
                                                              )
         Defendant.                                           )

                                       MEMORANDUM

         Before the Court is a motion by Defendants, University of TN Medical Center Home Care

  Services, LLC (“UTMC”), and LHC Group, Inc. (“LHC”), to dismiss the claims of Relators,

  LeAnn Marshall and VIB Partners, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules

  of Civil Procedure. (Doc. 46 in Case No. 3:17-CV-96 (“Marshall”.1) Relators have responded in




         1
             Unless otherwise noted, subsequent citations refer to Marshall, Case No. 3:17-CV-96.




Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 1 of 30 PageID #: 475
  opposition to the motion to dismiss (Doc. 49), and Defendants have replied (Doc. 51). For the

  reasons set out below, the Court will GRANT IN PART and DENY IN PART Defendants’

  motion to dismiss (Doc. 46).

  I.      BACKGROUND

          The Court first summarizes the relevant law regarding the False Claims Act and Medicare

  and then turns to the facts of this case.

          A.      The False Claims Act

          The False Claims Act (the “FCA”), 31 U.S.C. §§ 3729, et seq., imposes civil liability on

  persons and companies who defraud government programs.2 For example, the FCA imposes civil

  liability for knowingly presenting or causing to be presented false or fraudulent claims to the

  United States Government for payment or approval. 31 U.S.C. § 3729(a)(1)(A). In addition, it is

  against the law for a person to knowingly make, use, or cause to be made or used, a false record

  or false statement that is material to a false or fraudulent claim. 31 U.S.C. § 3729(a)(1)(B). The

  FCA also imposes liability for knowingly employing a false record or statement to conceal, avoid,

  or decrease an obligation to pay or transmit money or property to the government, commonly

  referred to as a “reverse” false claim. 31 U.S.C. § 3729(a)(1)(G). Those who violate the FCA are

  liable for civil penalties up to $10,000 and treble damages. 31 U.S.C. § 3729(a)(1).

          To promote enforcement of the FCA, private individuals or organizations, called relators,

  can bring qui tam actions on behalf of the United States. 31 U.S.C. § 3730(b)(2). After the relator



          2
            Tennessee has similar provisions under the Tennessee Medicaid False Claims Act. See
  Tenn. Code Ann. §§ 71-5-181, et seq.; Tenn. Code. §§ 4-18-101, et seq. Relator Marshall’s
  original complaint asserted several claims under the Tennessee Medicaid False Claims Act (Doc.
  2 ¶¶ 185–98), but these claims were not included in Relators’ Consolidated Amended Complaint
  (see Doc. 40 ¶¶ 263–85). Accordingly, the State of Tennessee will be DISMISSED from this
  lawsuit, and the Clerk of the Court will be instructed to update the case caption accordingly.


                                                  2

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 2 of 30 PageID #: 476
  files a complaint, the United States has the option of intervening and conducting the litigation

  itself. 31 U.S.C. § 3730(b)(4)(B). If the United States opts not to intervene, the relator may

  proceed individually. 31 U.S.C. § 3730(c)(3). Successful relators are awarded a portion of the

  award ranging from ten to thirty percent depending on the relator’s role in the case and whether

  the government chose to intervene. 31 U.S.C. § 3730(d). To protect whistleblowers, the FCA also

  includes an anti-retaliation provision to protect individuals who make efforts in furtherance of an

  action under the statute or to stop a violation of the FCA. 31 U.S.C. § 3730(h).

           B.    Medicare

           The FCA applies to claims healthcare providers submit to Medicare, a government

  healthcare program for people over sixty-five years old. Medicare, as relevant here, includes three

  parts.   Medicare Part A authorizes the payment of federal funds for hospitalization and

  post-hospitalization care, which includes home healthcare. 42 U.S.C. § 1395c–i-2. Medicare Part

  B authorizes the payment of federal funds for medical and other health services, including home

  healthcare and medical supplies. 42 U.S.C. § 1395(k), (i), (s). Medicare Part C authorizes the

  payment of federal funds to private “Medicare Advantage” organizations to manage the care of

  Medicare beneficiaries, including organizations that provide home healthcare services. 42 U.S.C.

  §§ 1395w-21, et seq.

           Medicare beneficiaries who are homebound can receive certain medically necessary

  services at home. See 42 U.S.C. §§ 1395(f)(a)(2)(C), 1395n(a)(2)(A). The patients of home health

  agencies are referred for home health services by their physicians who are required to certify that

  the respective patients are   under their care, that the physicians have established and will

  periodically review sixty-day plans of care, that the patients are homebound, and that the patients




                                                  3

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 3 of 30 PageID #: 477
  require one of the types of home health services that qualifies for Medicare.            42 C.F.R.

  § 484.205(a).

         After receiving a patient referral, a home health agency is required to provide its own

  patient-specific, comprehensive assessment, called an Outcome and Assessment Information Set

  (“OASIS”). 42 C.F.R. § 484.55. During this initial assessment, the home health agency must

  determine the immediate care and support needs of the patient and, for Medicare patients,

  determine eligibility for home health benefits, which involves an assessment of their homebound

  status. Id. “The encoded OASIS data must accurately reflect the patient’s status at the time of

  assessment.” 42 C.F.R. § 484.20(b).

         A sixty-day plan of care is called an “episode,” and after each episode, a patient must be

  recertified to continue receiving funds from Medicare. To be recertified, the patient’s physician

  must review and sign the patient’s plan of care, making any necessary changes, and the home

  health agency must complete a new OASIS assessment and determine whether the patient is still

  eligible to receive home health services.

         Home health agencies are not paid per service rendered; instead, Medicare pays them under

  a prospective payment system that provides a predetermined amount for the entire sixty-day

  episode. See 42 U.S.C. § 1395fff(a); 42 C.F.R. § 484.205(a). Adjustments are made to a standard

  national episode rate to account for the type of care the patient requires as well as the geographic

  location. See 42 U.S.C. § 1395fff(b)(4)(B), (C). These adjustments are made based on the OASIS

  forms, which are submitted to the government through a Medicare administrative contractor or

  fiscal intermediary for payment.

         Medicare conditions payment on the physician’s certification that the beneficiary is

  homebound and in need of skilled services. 42 C.F.R. § 409.41(b). Medicare also conditions



                                                   4

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 4 of 30 PageID #: 478
  payment on the beneficiary actually being homebound and actually needing skilled services. 42

  C.F.R. § 409.41(c). Additionally, Congress has statutorily prohibited the payment of any Medicare

  claim for services that are not medically reasonable and necessary. 42 U.S.C. § 1395y(a)(1)(A).

          Certain additional adjustments are made to the reimbursement rate, including Low

  Utilization Payment Adjustment (“LUPA”), a Therapy Threshold, and case mix.                     The

  reimbursement rate is subject to a LUPA when the home health agency visits the patient four or

  fewer times during a sixty-day episode. 42 C.F.R. §§ 484.205(a)(1), 484.230. In such a situation,

  Medicare will calculate its payment using a per-visit amount. Id. A Therapy Threshold is the

  opposite of a LUPA—when a home health agency reaches a certain number of visits during a given

  sixty-day episode, Medicare will increase the reimbursement paid on the patient’s behalf. A case

  mix accounts for the health condition and resource use of each beneficiary, based on OASIS

  assessments, and a home health service receives a higher rate of reimbursement when its Medicare

  patients are sicker.

          Since July 2015, the Centers for Medicare and Medicaid Services, an agency within the

  United States Department of Health and Human Services, has published quality ratings for home

  health agencies. The ratings are derived from OASIS assessments and claims data. Specifically,

  the patient-care rating considers OASIS data regarding patients’ improvement since start of care

  or recertification. A higher star rating is likely when more patients score as having improved based

  on their OASIS assessments, and a higher rating generally results in more referrals to and patient

  interest in certain home health agencies.




                                                   5

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 5 of 30 PageID #: 479
         C.     Defendants’ Fraudulent Practices for Medicare Reimbursement3

         LHC provides home health and hospice services to patients, many of whom are

  beneficiaries of Medicare. As of December 2019, LHC operates 513 home health service

  locations, including 350 wholly owned subsidiaries, one of which is UTMC. Relator Marshall

  worked for Defendants as a Field Registered Nurse (“RN”), and later as a Team Leader, from June

  10, 2010, to June 2, 2016. Relator VIB is a two-person partnership, and both partners worked as

  managers for LHC.

         Defendants’ revenue primarily comes from treatment of Medicare beneficiaries, and their

  policies focus on maximizing their reimbursements, rather than meeting their patients’ needs.

  Defendants generally use two methods to defraud the government through Medicare

  reimbursements, both of which were designed to maximize their profits.

         First, Defendants direct clinicians to falsify information by “upcoding” OASIS

  assessments. At times, a clinician’s initial assessment will show a patient does not qualify for

  home health services, but LHC managers would instruct clinicians to change information in the

  OASIS assessment so that the patient seemingly qualifies. LHC managers would call clinicians

  several times a day to instruct the clinicians to accept these changes, even when the clinicians

  knew the altered information was inaccurate. Relator Marshall was asked to change practically

  every OASIS answer she submitted, a practice she reported to her Performance Improvement

  Coordinator. But clinicians had little to no discretion to reject the changes, and most complied

  with the instructions to avoid being singled out or reprimanded by their superiors. Between

  January 1, 2017, and March 23, 2017, in just one region, there were approximately 87,750 change



         3
         This summary of the facts accepts all the factual allegations in Relators’ Consolidated
  Complaint (Doc. 40) as true. See Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).


                                                 6

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 6 of 30 PageID #: 480
  requests accepted by Defendants’ clinicians, whereas only 245 change requests were denied. Even

  when change requests were denied, Defendants’ managers can bypass and override those denials

  to make the fraudulent changes.

         OASIS assessments also are upcoded to make patients appear less healthy upon admission

  or recertification, which makes them appear to have improved more upon discharge and results in

  increased reimbursements from Medicare. This alteration also improves Defendants’ quality

  ratings with the Home Health Value Based Purchasing program, which is a program that adjusts

  Medicare reimbursements based on a health agency’s performance. When Defendants maintain

  high quality ratings, in part, by falsify OASIS data, they are eligible to received increased

  payments.

         LHC used to use paper records for OASIS assessments, which required clinicians to

  physically sign any assessment that was changed. However, in 2012, LHC began using certain

  software to upload and review OASIS assessments. This software makes it more efficient for

  clinicians to approve changes to the assessments, which also makes it easier to submit fraudulently

  upcoded OASIS assessments. Defendants also use another software program to further their

  fraudulent scheme, specifically, a software that reviews OASIS assessments to detect possible

  changes to increase reimbursement.

         Second, Defendants manipulate the number of patient visits per episode to increase their

  profits. Clinicians are instructed to inflate patients’ plans of care to project the highest number of

  visits possible, even if some visits are unnecessary. But after indicating these visits are needed in

  the records, Defendants reduce or eliminate them in actuality to improve their bottom line.

  Defendants monitor the number of patient visits provided by using software that determines the

  maximum number of visits a patient can receive to achieve maximum profitability, even when his



                                                    7

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 7 of 30 PageID #: 481
  or her OASIS assessment calls for more. When clinicians follow these practices, Defendants make

  an even greater profit on each Medicare patient than they already receive from the upcoded OASIS

  assessments.

         Defendants also manipulate visit numbers to avoid LUPA— Defendants instruct clinicians,

  including Relator Marshall, to create plans of care that consist of at least five nursing visits per

  episode, even when medically unnecessary, so that they are paid for an entire sixty-day episode,

  rather than a per-visit payment. Defendants also instruct clinicians to inflate the therapy visits for

  patients because their profitability increases when patients are identified as requiring more therapy.

         D.      Relator Marshall’s Termination

          Relator Marshall had personal knowledge of and experience with the above-described

  practices. She routinely expressed her concerns about these procedures to her supervisors,

  questioning these fraudulent practices at least once a week to her Branch Managers. In May 2016,

  Relator Marshall again objected to these practices and also refused to comply with Defendants’

  instructions to falsify OASIS assessments. Approximately one month later, on June 2, 2016,

  Relator Marshall was fired. Defendants indicated the termination was due to her performance, but

  Relator Marshall had received excellent reviews throughout her six years of employment. Unlike

  other employees who did not object to Defendants’ practices, Relator Marshall was immediately

  fired, rather than given an opportunity to participate in a performance improvement plan.

         E.      The Bowling Action

         On April 18, 2014, Erica Bowling and Melissa Poynter filed a qui tam action against LHC

  and Lifeline Health Care of Pulaski, LLC, one of LHC’s subsidiaries, in the United States District

  Court for the Eastern District of Kentucky. (Doc. 47-5.) The relators amended their complaint on

  December 16, 2014, asserting several causes of action for violations of 31 U.S.C.



                                                    8

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 8 of 30 PageID #: 482
  §§ 3729(a)(1)(A), (B), and (G), violations of 31 U.S.C. § 3730(h) based on Bowling’s and

  Poynter’s retaliatory discharges, and statutory claims under Kentucky law, described further

  below. (Doc. 47-3 ¶¶ 183–206.) On August 8, 2017, the United States declined to intervene in

  the action. (Id.) On June 4, 2018, the case was voluntarily dismissed with prejudice pursuant to a

  stipulation of dismissal. (Id.)

         F.      Procedural History

         On March 16, 2017, Relator Marshall filed a qui tam action against Defendants LHC and

  UTMC on behalf of the United States and the State of Tennessee. (Doc. 2.) On June 26, 2017,

  Relator VIB filed a qui tam action against Defendant LHC on behalf of the United States. (Doc.

  1 in Case No. 3:19-CV-84 (“VIB”).) On February 6, 2020, the United States and the State of

  Tennessee notified the Court that they would not intervene in Marshall (Doc. 29), and the United

  States notified the Court that it would not intervene in VIB (Doc. 43 in VIB).

         On July 10, 2020, Relators filed an unopposed motion to consolidate their cases, which the

  Court granted on July 17, 2020. (Docs. 34, 39; Docs. 46, 51 in VIB.) On August 17, 2020, Relators

  filed a consolidated amended complaint against Defendants that asserted two counts: (1) violations

  of 31 U.S.C. § 3729(a)(1)(A), (B), and (G) against Defendant LHC; and (2) violations of 31 U.S.C.

  § 3730(h) against Defendants based on Relator Marshall’s discharge. (Doc. 40 ¶¶ 263–85.)

         Defendants now have filed a motion to dismiss Relators’ claims based on Rule 12(b)(1)

  and 12(b)(6) of the Federal Rules of Civil Procedure. (Doc. 46.) Specifically, Defendants argue

  the Court lacks subject-matter jurisdiction, as the FCA’s first-to-file rule bars Relators’ FCA

  claims. (Doc. 47 at 15–21.) Alternatively, Defendants contend Relators have failed to state

  plausible claims in that they have failed to plead them with specificity as required by Rule 9(b).




                                                   9

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 9 of 30 PageID #: 483
  (Id. at 21–28.) Further, Defendants assert Relator Marshall has failed to state a claim for

  retaliation. (Id. at 28–30.)

         Relators have responded in opposition. (Doc. 49.) As to the first-to-file bar, Relators assert

  it is a non-jurisdictional rule and does not apply to their claims in any case. (Id. at 6–14.) Relators

  also assert Rule 9(b) does not apply to FCA claims and, even if it does, they have plausibly alleged

  violations of the FCA and for retaliatory discharge. (Id. at 20–31.)

         Defendants’ motion to dismiss (Doc. 46) is now ripe for review.

  II.    STANDARD OF REVIEW

         As an initial matter, the parties dispute whether Defendants’ motion implicates Rule

  12(b)(1) of the Federal Rules of Civil Procedure, which concerns challenges to the Court’s

  jurisdiction. Defendants argue the FCA’s first-to-file bar, 31 U.S.C. § 3730(b)(5), is jurisdictional

  (Doc. 47 at 15; Doc. 51 at 9 n.1), whereas Relators assert it is a non-jurisdictional provision (Doc.

  49 at 11–12).

         Although the Courts of Appeals are split on this issue,4 the Court of Appeals for the Sixth

  Circuit has held the first-to-file bar is jurisdictional. Walburn v. Lockheed Martin Corp., 431 F.3d

  966, 970 (6th Cir. 2005) (emphasis added) (explaining “Congress has placed a number of

  jurisdictional limitations on qui tam actions, . . . [such as] the first-to-file bar of 31 U.S.C.



         4
           Compare United States ex rel. Palmieri v. Alpharma, Inc., 647 F. App’x 166, 166–67 (4th
  Cir. 2016) (per curiam) (jurisdictional); United States ex rel. Branch Consultants v. Allstate Ins.
  Co., 560 F.3d 371, 376–77 (5th Cir. 2009) (same); United States ex rel. Lujan v. Hughes Aircraft
  Co., 243 F.3d 1181, 1183 (9th Cir. 2001) (same); United States ex rel. Grynberg v. Koch Gateway
  Pipline Co., 390 F.3d 1276, 1278 (10th Cir. 2004) (same), with United States ex rel. Heath v.
  AT&T, Inc., 791 F.3d 112, 120–21 (D.C. Cir. 2015) (non-jurisdictional); United States ex rel.
  McGuire v. Millenium Lab’ys, Inc., 923 F.3d 240, 248–51 (1st Cir. 2019) (same); United States ex
  rel. Hayes v. Allstate Ins. Co., 853 F.3d 80, 84 (2d Cir. 2017) (same); In re Plavix Mktg., Sales
  Pracs. & Prods. Liab. Litig. (No. II), 974 F.3d 228, 231–233 (3d Cir. 2020) (same).



                                                    10

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 10 of 30 PageID #: 484
  § 3730(b)(5)”); see also United States ex rel. Poteet v. Medtronic, Inc., 552 F.3d 503, 507 (6th Cir.

  2009), abrogated on other grounds by United States Rahimi v. Rite Aid Corp., 3 F.4th 813 (6th

  Cir. 2021) (repeatedly referring to first-to-file bar as a “jurisdictional limitation” on qui tam

  actions). The Court therefore treats the first-to-file bar as a jurisdictional limitation, which means

  Defendant’s motion relies not only on Rule 12(b)(6), but also on Rule 12(b)(1).

         A.      Rule 12(b)(1)

         When a defendant moves to dismiss for lack of subject-matter jurisdiction under Rule

  12(b)(1), the plaintiff has the burden of proving jurisdiction. Davis v. United States, 499 F.3d 590,

  594 (6th Cir. 2007). A motion to dismiss under 12(b)(1) may raise a facial attack or a factual

  attack. Golden v. Gorno. Bros., Inc., 410 F.3d 879, 881 (6th Cir. 2005). A facial attack “questions

  merely the sufficiency of the pleading” in alleging subject-matter jurisdiction and thus the court

  takes the allegations raised in the complaint as true. Gentek Bldg. Prods., Inc. v. Sherwin-Williams

  Co., 491 F.3d 320, 330 (6th Cir. 2007). In contrast, a factual attack challenges the factual existence

  of subject-matter jurisdiction, requiring the court to “weigh the conflicting evidence to arrive at

  the factual predicate that subject-matter does or does not exist.” Id. The plaintiff bears the burden

  of proving jurisdiction is proper. Cob Clearinghouse Corp. v. Aetna U.S. Healthcare, Inc., 362

  F.3d 877, 881 (6th Cir. 2004) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

         Here, Defendants raise a factual attack of subject-matter jurisdiction, so the Court may

  weigh conflicting evidence to determine whether jurisdiction exists.

         B.      Rule 12(b)(6)

         A defendant may move to dismiss a claim for “failure to state a claim upon which relief

  can be granted.” Fed. R. Civ. P. 12(b)(6). In ruling on a motion to dismiss under Rule 12(b)(6),

  a court must accept all of the factual allegations in the complaint as true and construe the complaint



                                                   11

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 11 of 30 PageID #: 485
  in the light most favorable to the plaintiff. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009)

  (quoting Hill v. Blue Cross & Blue Shield of Mich., 49 F.3d 710, 716 (6th Cir. 2005)). The court

  is not, however, bound to accept bare assertions of legal conclusions as true. Papasan v. Allain,

  478 U.S. 265, 286 (1986).

         In deciding a motion under Rule 12(b)(6), a court must determine whether the complaint

  contains “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

  v. Twombly, 550 U.S. 544, 570 (2007). Although a complaint need only contain a “short and plain

  statement of the claim showing that the pleader is entitled to relief,” Ashcroft v. Iqbal, 556 U.S.

  662, 677–78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)), this statement must nevertheless contain

  “factual content that allows the court to draw the reasonable inference that the defendant is liable

  for the misconduct alleged,” id. at 678. Plausibility “is not akin to a ‘probability requirement,’ but

  it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

  Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more

  than the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—

  ‘that the pleader is entitled to relief.’” Id. at 679 (alteration in original) (quoting Fed. R. Civ. P.

  8(a)(2)). “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice.” Id. at 678.

         If a party presents matters outside the pleadings in connection with a motion to dismiss,

  the court must either exclude those matters from consideration or treat the motion as one for

  summary judgment. Fed. R. Civ. P. 12(d). Documents attached to pleadings are considered part

  of the pleadings for all purposes. Fed. R. Civ. P. 10(c).




                                                    12

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 12 of 30 PageID #: 486
  III.    DISCUSSION

          The Court turns first to Defendants’ jurisdictional argument for dismissal based on the

  first-to-file bar. The Court then will address Defendants’ arguments for dismissal of any remaining

  claims based on Rule 12(b)(6).

          A.      First-to-File Bar (31 U.S.C. § 3730(b)(5))

          The FCA provides that “[w]hen a person brings an action under this subsection, no person

  other than the Government may intervene or bring a related action based on the facts underlying

  the pending action.” 31 U.S.C. § 3730(b)(5). This provision “unambiguously establishes a

  first-to-file bar, preventing successive plaintiffs from bringing related actions based on the same

  underlying facts.” Walburn, 431 F.3d at 971 (quoting United States ex rel. Lujan v. Hughes

  Aircraft Co., 243 F.3d 1181, 1187 (9th Cir. 2001)). The bar “furthers the policies animating the

  FCA by ensuring that the government has notice of the essential facts of an allegedly fraudulent

  scheme while, at the same time, preventing ‘opportunistic plaintiffs from bringing parasitic

  lawsuits.’” Poteet, 552 F.3d at 516 (quoting Walburn, 431 F.3d at 970).

          To determine whether the first-to-file bar applies here, the Court must answer two

  questions: (1) was Bowling “pending” when Marshall or VIB was filed; and (2) if so, is Marshall

  or VIB a related case based on the facts underlying the Bowling complaint? See United States ex

  rel. Moore v. Pennrose Props., LLC, No. 3:11-cv-121, 2015 WL 1358034, at *10 (S.D. Ohio Mar.

  24, 2015).5



          5
             Defendants also argue Marshall bars VIB under the first-to-file bar. (Doc. 47 at 15–17.)
  However, Defendants also assert Marshall fails to satisfy Rule 9(b) (id. at 21–28), and a legally
  infirm complaint, including for failure to meet Rule 9(b), cannot preempt another action under the
  first-to-file bar. See United States ex rel. Poteet v. Medtronic, Inc., 552 F.3d 503, 516 (6th Cir.
  2009), abrogated on other grounds by U.S. Rahimi v. Rite Aid Corp., 3 F.4th 813 (6th Cir. 2021)
  (“One important caveat to this first-to-file rule, however, is that, . . . to preclude later-filed qui tam


                                                     13

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 13 of 30 PageID #: 487
                  1.      Is Bowling a “Pending” Action?

          “Pending,” as used in the first-to-file bar, takes on its ordinary dictionary definition of

  “remaining undecided; awaiting decision.” Kellogg Brown & Roots Servs. v. United States ex rel.

  Carter, 575 U.S. 650, 662 (2015). Therefore, “an earlier suit bars a later suit while the earlier suit

  remains undecided.” Id. But “the ultimate fate of an earlier-filed action does not determine

  whether it bars a later action under § 3730(b)(5).” Walburn, 431 F.3d at 972 n.5. Instead, the

  “pending” inquiry focuses on the status of the earlier-filed case “at the time the later action was

  filed.” Id.

          The Court therefore must determine whether Bowling, which was filed on April 18, 2014,

  and dismissed on June 5, 2018 (Doc. 47-5), was undecided, and therefore “pending,” when

  Marshall and VIB were filed. But the parties dispute the date on which Marshall and VIB were

  filed, a dispute that is outcome-determinative to this question. Relators argue their case was filed

  on August 17, 2020, the date they filed their Consolidated Amended Complaint, which followed

  Bowling’s dismissal. (Doc. 49 at 18–19.) Defendants contend Marshall was filed on March 16,

  2017, and VIB was filed on June 26, 2017, as those are the dates Relators filed their original qui

  tam actions, which occurred before Bowling was dismissed. (See Doc. 51 at 17–18.)

          As previously stated, the first-to-file bar goes to the Court’s subject-matter jurisdiction, see

  Walburn, 431 F.3d at 970, and “[t]he basis for jurisdiction must be apparent from the facts existing

  at the time the complaint is brought.” Poteet, 552 F.3d at 510; see Moore, 2015 WL 1358034, at




  actions, the allegedly first-filed qui tam complaint must not itself be jurisdictionally or otherwise
  barred.”); Walburn v. Lockheed Martin Corp., 431 F.3d 966, 972 (6th Cir. 2005) (declining to
  apply first-to-file bar when first-filed complaint failed to comply with Rule 9(b)). It is more
  efficient to first assess whether the first-to-file bar applies to both Marshall and VIB based on
  Bowling.


                                                    14

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 14 of 30 PageID #: 488
  *14 (noting a plaintiff “cannot create federal court jurisdiction where none previously existed” by

  filing an amended complaint) The Court therefore finds the relevant date to assess whether an

  earlier-filed case was “pending” is the date on which the qui tam action was first filed, not the date

  an amended or a consolidated complaint was filed. See Moore, 2015 WL 1358034, at *13 (finding

  “[u]nder the FCA’s first-to-file bar, the filing of an amended complaint does not create an

  exception to the time-of-filing rule”); United States ex rel. Howard v. Lockheed Martin Corp., No.

  1:99-CV-285, 2011 WL 4348104, at *3 (S.D. Ohio Sept. 16, 2011) (citing United States ex rel.

  Nowak v. Medtronic, Inc., Nos. 1:08-cv-10368, 1:09-cv-11625, 2011 WL 3208007, at *19 n.4 (D.

  Mass. July 27, 2011)) (noting “the Nowak court found that the act of consolidating the two suits

  did not save Dodd’s claim from dismissal pursuant to § 3730(b)(5)”).

          Thus, Marshall was filed on March 16, 2017, and VIB was filed on June 26, 2017, at which

  times Bowling had not been dismissed, which makes Bowling is a “pending” action for purposes

  of the first-to-file bar.

                   2.         Is Marshall or VIB a Related Action to Bowling?

          The next question is whether Marshall or VIB is a “related action based on the facts

  underlying” Bowling. See 31 U.S.C. § 3730(b)(5). To answer this question, “a court must compare

  the relator’s complaint with the allegedly first-filed complaint.” Poteet, 552 F.3d at 516. Before

  doing so, however, the Court must resolve another disputed issue—which complaints it should

  compare.

                              a.    Operative Complaints

          The parties have not briefed the issue of which complaints the Court should compare. As

  to Bowling, the parties seem to agree that the operative complaint is the First Amended Complaint,

  filed on December 16, 2014. See, e.g., Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276,



                                                    15

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 15 of 30 PageID #: 489
  1279 (10th Cir. 2004) (comparing amended complaint pending at time later action was filed). The

  Court agrees, as doing so aligns with the policy behind the first-to-file bar. The bar prohibits later

  suits based on facts already known to the government, see Poteet, 552 F.3d at 516, and when

  Marshall and VIB were filed, the First Amended Complaint in Bowling contained all of the

  allegations of fraud known to the government.

         However, the parties disagree which complaints should be compared for Marshall and VIB,

  as Defendants cite to the original complaints (Doc. 47 at 17–21), while Relators cite to their

  Consolidated Amended Complaint (Doc. 49 at 16–18). This question is more difficult, and courts

  are split on the issue. In Walburn, the Court of Appeals for the Sixth Circuit analyzed the “First

  Amended Complaint as it was the last complaint to have been filed in the district court,” but it did

  not engage in substantive analysis of the question, as the question may not have even been raised.

  431 F.3d at 971 n.3. However, the Southern District of Ohio in Moore ten years later compared

  the original complaints, reasoning they were the operative pleadings to determine jurisdiction.

  2015 WL 1358034, at *16 n.5. The Court finds it helpful to consider the approaches of other

  courts and the policies behind those approaches before answering this question itself.

         The Court of Appeals for the Fifth Circuit has found that a relator’s amended complaint

  should be evaluated for purposes of the related-action analysis, relying on the Supreme Court’s

  decision in Rockwell International Corp. v. United States, 549 U.S. 457 (2007). United States ex

  rel. Branch Consultants v. Allstate Ins. Co., 560 F.3d 371 (5th Cir. 2009) (“Branch Consultants

  I”). In Rockwell, the Supreme Court evaluated another jurisdictional limitation to the FCA, the

  public-disclosure bar. 549 U.S. 457. Courts determine whether the public-disclosure bar applies

  by determining if a relator is an “original source,” which requires review of “information on which

  the [relator’s] allegations are based.” Id. at 472. The Supreme Court held “the term ‘allegations’



                                                   16

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 16 of 30 PageID #: 490
  is not limited to the allegations of the original complaint,” but instead “includes (at a minimum)

  the allegations in the original complaint as amended.” Id. at 473. Based on Rockwell, the Fifth

  Circuit decided its “focus is on the allegations in [the relator’s] first amended complaint because

  ‘when a plaintiff files a complaint in federal court and then voluntarily amends the complaint,

  courts look to the amended complaint to determine jurisdiction.’” Branch Consultants I, 560 F.3d

  at 375 n.5 (quoting Rockwell, 549 U.S. at 473–74).

          However, other courts reason that jurisdictional principles mean the original complaint of

  a later-filed action is the operative complaint for the related-action analysis. In Grynberg, the

  Court of Appeals for the Tenth Circuit “judge[d] whether § 3730(b)(5) barred Grynberg’s qui tam

  action by looking at the facts as they existed at the time the action was brought.” Grynberg, 390

  F.3d at 1279. It reasoned that the complaint initiating the qui tam action should be assessed

  because “[i]f [the relator’s] suit was a ‘related action’ . . ., then it was barred from its inception by

  § 3730(b)(5).” Id.

          The District Court for the Eastern District of Louisiana also has compared the first

  complaint of the later-filed action because “[t]he first-to-file bar . . . refer[s] specifically to

  jurisdictional facts that must exist when an ‘action,’ not a complaint, is filed.” United States ex

  rel. Branch Consultants, L.L.C. v. Allstate Ins. Co., 782 F. Supp. 2d 248, 259 (E.D. La. 2011)

  (“Branch Consultants II”).6      To reach this conclusion, the court in Branch Consultants II

  distinguished Rockwell—“[a]n amended complaint may force a court to reevaluate its jurisdiction,

  as in Rockwell, but a court will not reach that question if it lacked jurisdiction from the beginning.”




          6
           The Eastern District of Louisiana is within the Fifth Circuit. Accordingly, the district
  court’s decision in Branch Consultants II may conflict with the Fifth Circuit’s earlier decision in
  Branch Consultants I.


                                                     17

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 17 of 30 PageID #: 491
  Id. at 262; id. at 261–62 (“But Rockwell does not suggest that a plaintiff can establish jurisdiction

  by amendment when jurisdiction did not previously exist.”). The Eastern District of Pennsylvania

  has reached a similar conclusion. See United States ex rel. Cestra v. Cephalon, Inc., No. 14-01842,

  2014 WL 5038393, at *3 (E.D. Pa. Oct. 9, 2014) (“The courts that have expressly considered this

  issue in the context of the first-to-file bar” examine “the complaints as they existed at the time [the

  relator] brought his later action.”).

          The Court finds it more appropriate to compare the original complaints in Marshall and

  VIB, rather than the Consolidated Amended Complaint. As an initial matter, neither Rockwell nor

  Walburn require a different approach. Rockwell addressed the FCA’s public-disclosure bar, not

  the first-to-file bar. See 549 U.S. at 473. While both bars are jurisdictional limits under the FCA,

  they are distinct and use different language—Rockwell focused on the term “allegations,” id.,

  whereas the first-to-file bar’s statute refers to the “action.” See 31 U.S.C. § 3730(b)(5). Likewise,

  Walburn does not mandate a different approach, as the issue was never directly addressed by the

  Court of Appeals, nor does it appear to have been raised by the parties. In fact, that an amended

  complaint had even been filed was addressed only in a footnote. See Walburn, 431 F.3d at 971 n.3.

          This approach best serves the policy behind the first-to-file bar: to prohibit later actions

  based on facts of which the government is already aware. See Poteet, 552 F.3d at 516. By

  comparing the original complaints of the new actions, the Court tailors the related-action analysis

  to whether either complaint, when filed, brought new facts regarding Defendants’ fraudulent

  scheme to the government’s attention. Further, the Court has determined that comparing the

  original complaints aligns well with principles of subject-matter jurisdiction. “The Court’s

  jurisdiction may expand or shrink as amendments are made to the complaint, but that jurisdiction

  must rest upon a solid foundation. That foundation is the Court’s jurisdiction over the original



                                                    18

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 18 of 30 PageID #: 492
  complaint.” Branch Consultants II, 782 F. Supp. 2d at 264. Finally, this approach is more

  consistent with the “pending action” analysis above. See supra § III.A.1.

                         b.      Analysis

         To determine whether Marshall or VIB is a “related action based on the facts underlying”

  Bowling, see 31 U.S.C. § 3730(b)(5), the Court compares the appropriate complaints from each

  case. “[T]he relevant inquiry is whether the prior suit put the government on notice of the

  fraudulent scheme alleged here.” United States ex rel. Armes v. Garman, No. 3:14-cv-172, 2016

  WL 3562062, at *6 (E.D. Tenn. June 24, 2016), aff’d on diff. grounds by 719 F. App’x 459 (6th

  Cir. 2017) (citing Poteet, 552 F.3d at 517). “The later complaint ‘need not rest on precisely the

  same facts as a previous claim to run afoul of this statutory bar.’” Poteet, 552 F.3d at 516 (quoting

  LaCorte, 149 F.3d at 232). “Rather, so long as a subsequent complaint raises the same or a related

  claim based in a significant measure on the core fact or general conduct relied upon in the first qui

  tam action, § 3730(b)(5)’s first-to-file bar applies.’” Id. (quoting Grynberg, 390 F.3d at 1279).

  Thus, “the earlier filed action bars the later action, even if the later complaint incorporates

  somewhat different details.’” Id. (quotation marks and alterations omitted) (quoting Walburn, 431

  F.3d at 971). When several FCA claims are asserted, the Court conducts a “claim-by-claim

  analysis”. United States ex rel. Tillson v. Lockheed Martin Energy Sys., No. 5:00CV-39-M,

  5:99CV-170-M, 2004 U.S. Dist. LEXIS 22246, at *19 (W.D. Ky. Sept. 29, 2004).

         The Court will therefore identify the various essential facts of the fraud alleged by either

  or both Relators, comparing each set of facts to the allegations in Bowling.

         First, Relators allege Defendants regularly falsify and upcode OASIS assessments to

  maximize reimbursement from Medicare and increase their profits. (Doc. 2 ¶¶ 87–119; Doc. 1

  ¶¶ 110–221 in VIB.) Relator Marshall specifically alleges clinicians are instructed to fraudulently



                                                   19

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 19 of 30 PageID #: 493
  categorize patients as homebound on OASIS assessments and ensure patients receive at least five

  in-home visits to avoid LUPA. (Doc. 2 ¶ 27, 92–03, 108.) Relator VIB also alleges the

  falsification of OASIS assessments resulted in greater profits through manipulation of patient visit

  numbers. (Doc. 1 ¶¶ 166–221 in VIB.) Specifically, Defendant LHC manipulates the number of

  patient visits by: inflating the number of visits in a patient’s plan of care (id. ¶ 112); pressuring

  employees to ensure patients’ plans called for at least five visits to avoid LUPA (id. ¶ 139);

  instructing employees to complete only profitable patient visits (id. ¶¶ 147–56); and providing

  patients with unnecessary therapy through clinical programs (id. ¶¶ 157–65). By way of example,

  Relator VIB alleges that Defendant LHC instructed employees to adjust patient visits to retain

  maximum profits when Humana, an insurance provider, changed its reimbursement model. (Id.

  ¶¶ 130–38.)

         These essential facts of Defendants’ fraud are the same as those underlying the allegations

  of fraud in Bowling. Bowling alleged LHC and Lifeline upcoded OASIS assessments to increase

  their scores and therefore increase Medicare’s reimbursement. (Doc. 47-3 ¶¶ 83, 121–53.)

  Bowling also alleged that LHC and Lifeline scheduled at least five in-home visits to avoid LUPA.

  (Id. ¶¶ 94, 127.) Further, employees increased the recommended number of visits for patients.

  (Id. ¶ 127.) According to Bowling, they submitted bills for services that were not medically

  necessary or not provided (id. ¶ 121), and employees were trained to falsify patients’ needs and

  include secondary diagnoses on the OASIS assessments to make patients appear sicker and

  therefore receive more reimbursement (id. ¶¶ 122, 126). The Bowling Defendants allegedly not

  only did so for initial assessments of patients, but also for the recertification of patients, which

  occurred every sixty days. (Id. ¶ 126.)




                                                   20

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 20 of 30 PageID #: 494
            Relators’ allegations do provide slightly more detail about Defendants’ fraud. Unlike the

  Bowling complaint, Relator Marshall alleges Defendants also falsified OASIS forms by submitting

  them without a treating physician’s approval (Doc. 2 ¶ 113), and Relator VIB provides a specific

  example of Defendants’ fraud regarding Humana (see Doc. 1 ¶¶ 130–38 in VIB). However, the

  first-to-file bar applies “even if [Relators’] complaint[s] ‘incorporate[] somewhat different

  details,’” Walburn, 431 F.3d at 971 (quoting LaCorte, 149 F.3d at 232–33), as their complaints

  are “simply a more detailed claim of improper” submissions for Medicare reimbursement through

  falsification and manipulation of OASIS assessments. See Tillson, 2004 U.S. Dist. LEXIS 22246,

  at *23.

            Second, Relators allege Defendants violated the FCA by fraudulently certifying patients

  qualified for home healthcare under Medicare. (Doc. 2 ¶¶ 120–38; Doc. 1 ¶¶ 222–64 in VIB.)

  They both allege Defendants train employees to falsify patient information so that patients appear

  to qualify for home healthcare when they actually do not. (Doc. 2 ¶¶ 123, 127; Doc. 1 ¶ 223 in

  VIB.)

            These allegations “raise[] the same or a related claim based in a significant measure on the

  core fact or general conduct relied upon in” the Bowling complaint. See Poteet, 552 F.3d at 516

  (quoting Grynberg, 390 F.3d at 1279). Bowling alleged patients who were not homebound were

  regularly and fraudulently identified as homebound. (See Doc. 47-3 ¶¶ 82, 87–120, 154–70.) LHC

  and Lifeline instructed employees to disregard and suppress information that would suggest

  patients were not homebound (id. ¶ 91) and required them to change patient records when they

  reflected otherwise (id. ¶¶ 157, 163). From these allegations, the government had notice of a

  fraudulent scheme by which Defendants falsify OASIS assessments and other information as to




                                                    21

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 21 of 30 PageID #: 495
  patients’ homebound status, all in an effort to increase Medicare reimbursements and therefore

  increase profits. See Poteet, 552 F.3d at 516.

         Third, Relators both allege Defendants used software7 to maximize profitability from

  patient visits. (Doc. 2 ¶¶ 139–50; Doc. 1 ¶ 117 in VIB.) “This software tool maximizes

  Defendants’ profitability in furtherance of its fraudulent schemes, in part, because the number of

  home health visits provided to its patients is not specific to the patients’ individualized needs.”

  (Doc. 2 ¶ 140.) Bowling did not allege any facts regarding this software. (See Doc. 47-3.)

  However, the Court finds Defendants’ use of the software furthered their ongoing scheme, as

  described above, rather than being a separate scheme itself. Medicare already agreed to pay

  Defendants based on their fraudulent OASIS assessments, and the software simply allowed

  Defendants to capitalize even more on those overpayments. As a result, Defendants’ use of the

  software is just a “continuing part of the same fraud alleged throughout the [Bowling] complaint.”

  See Tillson, 2004 U.S. Dist. LEXIS 22246, at *21. These facts therefore do not provide details of

  a separate scheme and therefore did not give “the government . . . the chance to uncover additional

  fraud and to recover additional damages.” See id. at *20.8




         7
            Relator Marshall refers to the software as Service Value Points (Doc. 2 ¶ 139), while
  Relator VIB refers to it as Score Value Points (Doc. 1 ¶ 117 in VIB). Based on the alleged purpose
  and use of the software, as well as the similarity of the names, the Court assumes these allegations
  refer to the same software.
         8
            Similarly, Relator Marshall also asserts Defendants regularly sent licensed practical
  nurses or social workers to patient visits, instead of RNs, and withheld medical supplies to cut
  costs and therefore increase their profits. (Doc. 2 ¶¶ 147–50.) But, like the software, these efforts
  to cut costs and maximize profits are part of the same fraudulent scheme, not a separate scheme,
  that was first alleged in Bowling. See United States. ex rel. Tillson v. Lockheed Martin Energy
  Sys., No. 5:00CV-39-M, 5:99CV-170-M, 2004 U.S. Dist. LEXIS 22246, at *21 (W.D. Ky. Sept.
  29, 2004).


                                                   22

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 22 of 30 PageID #: 496
         Fourth, Relator VIB separately alleges Defendant LHC’s fraud is furthered through the

  Home Health Value Based Purchasing program. (Doc. 1 ¶¶ 265–74 in VIB.) The program

  increases payments to home health agencies whose patients have better outcomes based, in part,

  on OASIS assessments, and publishes quality ratings. (Id. ¶¶ 268, 271.) LHC therefore receives

  increased payments and higher ratings as a result of the manipulation of OASIS assessments. (Id.

  ¶¶ 271, 274.) Information regarding this program was not included in the Bowling complaint. (See

  Doc. 47-3.) The allegations of fraud regarding the program, however, are based primarily on

  Defendants’ manipulation of OASIS assessments. These facts provide additional details about

  how Defendants benefitted from their fraudulent scheme, but it is not itself a separate fraudulent

  scheme to defraud the government. See Tillson, 2004 U.S. Dist. LEXIS 22246, at *20. Rather, it

  is a “continuing part of the same fraud alleged throughout the [Bowling] complaint.” See id. at

  *21.

         Finally, as to Relator Marshall’s retaliation claim (Doc. 2 ¶¶ 194–98), it “is clearly distinct

  from any of the allegations found in the [Bowling] complaint,” which means “the first-to-file rule

  does not bar” this claim. See Tillson, 2004 U.S. Dist. LEXIS 22246, at *30 (finding FCA

  retaliation claim was not barred by first-to-file bar).

         The Court therefore finds that the first-to-file rule bars Relators’ FCA claims except for

  Relator Marshall’s retaliation claim. Relators put forth three additional arguments as to why their

  actions are not related to Bowling, none of which is persuasive.

         First, Relators attempt to distinguish the complaints based on the defendants’ identities.

  (Doc. 49 at 16–18.) The Bowling action brought claims against LHC and Lifeline (Doc. 47-3),

  while Relators’ claims are against LHC and UTMC (Doc. 2; Doc. 1 in Case No. 1:19-CV-84).

  However, “the fact that the later action names different or additional defendants is not dispositive



                                                    23

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 23 of 30 PageID #: 497
  as long as the two complaints identify the same general fraudulent scheme.” See Poteet, 552 F.3d

  at 517. Despite the different defendants, the complaints identify the same fraudulent scheme.

         Second, Relators argue the Bowling complaint did not allege a corporate-driven scheme

  and instead focused on one facility. (Doc. 49 at 16.) This argument is without merit because “even

  if the second complaint gives additional information that suggests a broader scope of fraud than

  the initial complaint, ‘once the government knows the essential facts of the fraudulent scheme, it

  has enough information to discover related frauds.’” United States ex rel. Doghramji v. Cmty.

  Health Sys., No. 3:11 C 442, 2020 WL 1640423, at *2 (M.D. Tenn. Apr. 1, 2020) (quoting Poteet,

  552 F.3d at 517). The Bowling complaint provided the government with sufficient facts to discover

  related frauds, such as the ones alleged in Marshall and VIB.

         Third, Relators argue Bowling cannot bar their action because they allege Defendants’ use

  of new software to submit and approve OASIS assessments. (Doc. 49 at 17.) As discussed above,

  a different method is not necessarily a different scheme. See Grynberg, 390 F.3d at 1280 (stating

  a relator cannot “avoid § 3730(b)(5)’s first-to-file bar simply by alleging additional facts relating

  to how [the fraud was perpetrated], even though some of those specific allegations were not

  mentioned in the [first-filed] complaint”). Relator Marshall’s allegations show why: “[t]he

  submission of falsely upcoded OASIS assessments was done throughout Relator’s employment,

  regardless of whether the Defendants were utilizing paper records (pre-March, 2015) or electronic

  records (post-March 2015).” (Doc. 2 ¶ 99.) Thus, the use of new software that makes Defendants’

  fraud easier to complete does not prevent application of the first-to-file bar.

         In sum, Relators’ claims under 31 U.S.C. § 3729(a)(1)(A), (B), and (G) are barred by 31

  U.S.C. § 3730(b)(5), as Marshall and VIB are related actions based on the facts underlying

  Bowling. Defendants’ motion to dismiss (Doc. 46) will be GRANTED IN PART, and these FCA



                                                   24

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 24 of 30 PageID #: 498
  claims will be DISMISSED WITHOUT PREJUDICE.9                       As Relator VIB has no claims

  remaining, Relator VIB will be DISMISSED from this lawsuit.

         The only remaining claim therefore is Relator Marshall’s retaliation claim under the FCA.

         B.      Marshall’s Retaliation Claim

         “To protect whistleblowers exposing fraud on the government, . . . the FCA also contains

  an anti-retaliation provision.” Miller v. Abbott Lab’ys, 648 F. App’x 555, 559 (6th Cir. 2016).

  “[T]o establish a claim for retaliatory discharge, a plaintiff must show: (1) [she] engaged in a

  protected activity; (2) [her] employer knew that [s]he engaged in the protected activity; and

  (3) [her] employer discharged or otherwise discriminated against the employee as a result of the

  protected activity.” Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003). Failure to

  plead any one of these elements results in dismissal. Fakorede v. Mid-S. Heart Ctr., P.C., 709 F.

  App’x 787, 789 (6th Cir. 2017). However, proving an FCA violation is not an element of such a

  claim. Jones-McNamara v. Holzer Health Sys., 630 F. App’x 394, 399 (6th Cir. 2015).

         Defendants argue Relator Marshall’s allegations fail to establish any element of her

  retaliation claim. (Doc. 47 at 28–30.) Each element is addressed in turn.

                 1.      Protected Activity

         Congress expanded the definition of “protected activity” in 2009. See Miller, 648 F. App’x

  at 560 (discussing statutory definition pre- and post-amendment). Under the expanded definition,

  “to show [she] engaged in protected activity, a plaintiff must allege that [she] engaged in activities




         9
           Defendants ask the Court to dismiss Relators’ claims with prejudice. (Doc. 47 at 7, 30.)
  The Court finds it inappropriate to do so, as the dismissal is on jurisdictional grounds and
  “dismissals for lack of jurisdiction should generally be made without prejudice.” See Ernst v.
  Rising, 427 F.3d 351, 367 (6th Cir. 2005); see, e.g., United States ex rel. Moore v. Pennrose Props.,
  LLC, No. 3:11-cv-121, 2015 WL 1358034, at *19 (S.D. Ohio Mar. 24, 2015).


                                                   25

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 25 of 30 PageID #: 499
  that either: (1) were in furtherance of a qui tam action under § 3730 of the FCA; or (2) were in

  effort to stop one or more violations of the FCA.” Verble v. Morgan Stanley Smith Barney, LLC,

  148 F. Supp. 3d 644, 657 (E.D. Tenn. 2015), aff’d by 676 F. App’x 421 (6th Cir. 2017).

         Internal reports of suspected misconduct constitute protected activity. See Miller, 648 F.

  App’x at 560 (“The amended statutory language also explicitly confirms . . . that § 3730(h) protects

  internal reports of, or other efforts to stop, fraud on the government.”); Fakorede v. Mid-S. Heart

  Ctr., P.C., 182 F. Supp. 3d 841, 849 (W.D. Tenn. 2016), aff’d by 709 F. App’x 787 (6th Cir. 2017)

  (“Such protected activity includes reporting suspected misconduct to internal supervisors.”). But

  “merely urging compliance with regulations,” McKenzie v. BellSouth Telecomms., Inc., 219 F.3d

  508, 516 (6th Cir. 2000), or “[g]eneralized complaints about wrongdoing,” Howard, 14 F. Supp.

  3d at 1023, are not enough. Rather, internal reports and complaints must “concern fraud or false

  claims against the Government.” Howard, 14 F. Supp. 3d at 1023. Thus, “an employee must show

  some linkage between the activities they complain of and fraud on the government.” United States

  ex rel. Crockett v. Complete Fitness Rehab., 721 F. App’x 451, 461 (6th Cir. 2018).

         Relator Marshall sufficiently alleges she engaged in protected activity because she alleges

  she reported and complained to supervisors of activities that, if true, would result in fraud on the

  government.10 Specifically, Relator Marshall “objected to” and “refused to comply with the

  company’s directive that she recertify patients who did not qualify for additional home health

  services and override clinicians’ OASIS assessments.” (Doc. 40 ¶ 253.) Similar allegations have



         10
            Defendants assert Relator Marshall has failed to show she tried to stop a specific
  fraudulent claim. (Doc. 51 at 30–31.) However, “a plaintiff ‘need not establish that the employer
  actually violated the FCA,’ so long as she ‘shows that her allegations of fraud grew out of a
  reasonable belief in such fraud.’” United States ex rel. Crockett v. Complete Fitness Rehab., 721
  F. App’x 451 (6th Cir. 2018) (quoting Jones-McNamara v. Holzer Health Sys., 630 F. App’x 394,
  400 (6th Cir. 2015)).


                                                  26

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 26 of 30 PageID #: 500
  been found sufficient to allege protected activity by the Court of Appeals. See Crockett, 721 F.

  App’x 451. In Crockett, the plaintiff alleged “she was fired for identifying what she says was

  upcoding causing Medicare to pay more than patients’ circumstances warranted.” Id. at 460. The

  Court of Appeals found “there was a tight link between Crockett’s complaints about improperly

  coding and treating Medicare patients, and the subsequent assumption that Medicare would pay

  on the basis of that improper coding and treatment.” Id. at 461. The same is true here—Relator

  Marshall reasonably believed Medicare would reimburse Defendants based on the fraudulent

  OASIS assessments. Further, as in Crockett, Relator Marshall “linked her objections about those

  practices to a purported fraud on the government through her allegation that the only reason why

  [Defendants] persisted in these practices was to increase revenue,” id. at 460. (See Doc. 40 ¶¶ 3,

  84, 111, 140.)

         Thus, Relator Marshall sufficiently alleges that she engaged in protected activity.

                   2.   Employer Notice

         Next, Relator Marshall must allege Defendants were aware of her protected activity. See

  Yuhasz, 341 F.3d at 566. Allegations that an employee has reported or complained to supervisors

  about possible fraud on the government are sufficient to meet this element. See, e.g., McFeeters

  v. Nw. Hosp., LLC, No. 3-13-0467, 2015 WL 328212, at *6 (M.D. Tenn. Jan. 23, 2015) (finding

  notice element met when the plaintiff “allege[d] that she not only reported Defendants’ practices

  to Medicare, but she also notified the hospital CEO, Assistant CEO, and two of her supervisors in

  writing that she had reported their misconduct to Medicare”).

         To her Performance Improvement Coordinator, Relator Marshall reported that “she was

  having to change practically every Oasis question submitted, and [the Coordinator] responded that

  she knew” (Doc. 40 ¶ 251; see also id. ¶ 104) and “complained about these directives from LHC”



                                                 27

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 27 of 30 PageID #: 501
  (id. ¶ 247). “At least once a week—during her weekly case conference (and on other occasions,

  too)—Marshall approached her Branch Managers, Libby Davis and Melanie Gibson, to question

  these practices.” (Id. ¶ 247.) Specifically, in May 2016, Relator Marshall “again objected to

  Gibson about LHC’s fraudulent practices” and “refused to comply with the company’s directive

  that she recertify patients who did not qualify for additional home health services and override

  clinicians’ OASIS assessments.” (Id. ¶ 253.) Gibson responded “I don’t blame you. It’s wrong.”

  (Id.) Taking these allegations as true, Relator Marshall plausibly alleges that Defendants were

  aware of her protected activity based on her reports and complaints to her Performance

  Improvement Coordinator and Branch Managers.

                 3.      Causation

         The final element of an FCA retaliation claim is causation. See McFeeters, 2015 WL

  328212, at *6. “[T]o prove that the action was taken ‘because of’ the protected activity, the

  employee must show that the retaliation was motivated, at least in part, by the employee’s engaging

  in protected activity.” Howard, 14 F. Supp. 3d at 1021.

         Relator Marshall’s allegations regarding causation are sufficient to survive Defendants’

  motion to dismiss. Relator Marshall was fired on June 2, 2016. (Doc. 40 ¶ 18.) Throughout her

  six years with Defendants, she received excellent performance evaluations. (Id. ¶ 245.) However,

  Defendants fired her without prior warning, which was not “consistent with LHC’s treatment of

  other employees who had not objected but who were put on performance improvement plans” (Id.

  ¶ 261). Her termination occurred approximately one month after she complained and refused to

  participate in Defendants’ fraud. (Id. ¶¶ 253, 255.)

         Taken as true, the Court finds these allegations sufficient to allege Relator Marshall’s

  termination was motivated, at least in part, by her complaints of and refusal to participate in alleged



                                                    28

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 28 of 30 PageID #: 502
  Medicare fraud. “Temporal proximity between the protected activity and the retaliatory conduct

  can be sufficient to permit an inference of causation in limited circumstances.” Howard, 14 F.

  Supp. 3d at 1021. The Court of Appeals has stated:

         Where an adverse employment action occurs very close in time after an employer
         learns of a protected activity, such temporal proximity between the events is
         significant to constitute evidence of a causal connection for the purposes of
         satisfying a prima facie case of retaliation. But where some time elapses between
         when the employer learns of a protected activity and the subsequent adverse
         employment action, the employee must couple temporal proximity with other
         evidence of retaliatory conduct to establish causality.

  Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008). The one-month gap here

  suggests Relator Marshall’s termination was somewhat motivated by her protected activity. This

  temporal proximity, on its own and in conjunction with positive performance reviews and

  termination without warning, are sufficient evidence of causation at this stage.       See, e.g.,

  McFeeters, 2015 WL 328212, at *6 (alleging “that, following her complaints, [the plaintiff]

  received her first ever negative performance review, was harassed and intimidated by superiors

  and co-workers, was placed on suspension, and was fired”); United States ex rel. White v. Gentiva

  Health Servs., No. 3:10-CV-394-PLR-CCS, 2014 WL 2893223, at *17 (E.D. Tenn. June 25, 2014)

  (finding the plaintiff “sufficiently alleged that her push for an audit was the reason for her

  termination-that the criticism and allegations of poor performance were nothing more than a

  pretext for Gentiva’s retaliatory actions”).

         Thus, Relator Marshall has plausibly stated a claim under 31 U.S.C. § 3730(h) for

  retaliatory discharge. Defendants’ motion to dismiss (Doc. 46) will be DENIED IN PART as to

  this claim.




                                                 29

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 29 of 30 PageID #: 503
  IV.   CONCLUSION

        The Court will ORDER as follows:

        1.    The State of Tennessee will be DISMISSED from this lawsuit, and the Clerk of
              the Court will be instructed to update the case caption accordingly;

        2.    Defendant’s motion to dismiss (Doc. 46) will be GRANTED IN PART, as
              Relators’ claims for violations of 31 U.S.C. §§ 31 U.S.C. § 3729(a)(1)(A), (B), and
              (G) are barred by 31 U.S.C. § 3730(b)(5);

        3.    Relator VIB will be DISMISSED from this lawsuit because it has no claims
              remaining; and

        4.    Defendant’s motion to dismiss (Doc. 46) will be DENIED IN PART as to Relator
              Marshall’s retaliation claim under 31 U.S.C. § 3730(h).

        AN APPROPRIATE ORDER WILL ENTER.


                                                   /s/___________________________
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                              30

Case 3:17-cv-00096-CLC-DCP Document 52 Filed 08/23/21 Page 30 of 30 PageID #: 504
